DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed December 24, 2020. Claims 4, 6, 8, 14, and 20 have been cancelled without prejudice.  Claims 1-3, 5, 7, 9-19, 21, and 22 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-3, 5, 7, 9-19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2, 3, 5, 7, 10, 11, and 15-19, the closest prior art references, Yihong et al. (CN 105116476 A1), Akins et al. (US 6,285,425 A1), Kim et al. (US 2015/0370133 A1), Kim (US 2009/0165943 A1), Ledig et al. (US 2004/0008310 A1), and Berman (US 7,042,610), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “ a plurality of optical patterns between the first base film and the second base film, and having an inclined surface inclined at a certain angle; a reflective member and an absorption member at only a same one side of each of the plurality of optical patterns; and a light transmitting layer between the first base film and the second base film, the light transmitting layer covering the plurality of optical patterns, wherein the light transmitting layer is a same material as that of the plurality of optical patterns, wherein 
In regard to independent claim 9 and dependent claims 12, 13, 21, and 22, the closest prior art references, Yihong et al. (CN 105116476 A1), Akins et al. (US 6,285,425 A1), Kim et al. (US 2015/0370133 A1), Kim (US 2009/0165943 A1), Ledig et al. (US 2004/0008310 A1), and Berman (US 7,042,610), fail to disclose, either singly or in combination, all of the limitations of claim 9, including the combination of limitations, “first light transmitting layer; a second light transmitting layer spaced apart from the first light transmitting layer to face the first light transmitting layer; a plurality of base films between the first light transmitting layer and the second light transmitting layer, the plurality of base films being spaced apart from each other to face each other; a reflective member and an absorption member between the plurality of base films, any one of the reflective member and the absorption member being coated on one side of the each of the plurality of base films, and an adhesive member between the other of the reflective member and the absorption member and the other side of the each of the plurality of base films.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M MERLIN/Primary Examiner, Art Unit 2871